DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 6 objected to because of the following informalities:  
Claim 5 should be depended on claim 4 instead of claim 2 because “a third optical alignment film and a fourth optical alignment film” which should be followed by “a first optical alignment film and a second optical alignment film” cited in claim 4;
Claim 6 should be depended on claim 5 instead of claim 1 because “a fifth optical alignment film and a sixth optical alignment film” which should be followed by “a third optical alignment film and a fourth optical alignment film” cited in claim 5.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang US 2016/0033782.
Regarding claim 1, Wang discloses a stereoscopic display device, in at least figs. 3-6 and 10, comprising first display areas (11) and second display areas (12) alternately provided, wherein the stereoscopic display device further comprises: 
a base substrate (it’s inherent to have a base substrate for carrying a plurality of display components); 
a plurality of display components (a plurality of display components in 11 and 12 of 1), located above the base substrate of one first display area and one second display area; 
a first polarizing film (21), disposed on one side, facing away from the base substrate, of the display components of the first display area; and 
a second polarizing film (22), disposed on one side, facing away from the base substrate, of the display components of the second display area; 
wherein an absorption axis direction of the first polarizing film is perpendicular to an absorption axis direction of the second polarizing film (see para.43 and para.60, and figs.6 and 10).
Regarding claim 7, Wang discloses the first display areas and the second display areas are alternately distributed in a first direction (horizontal direction, fig.3); and/or 
the first display areas and the second display areas are alternately distributed in a second direction (vertical direction, fig.4); 
wherein the second direction crosses the first direction (fig.3-5).
Regarding claim 10, Wang discloses a method for manufacturing the stereoscopic display device of claim 1 (see the rejection of claim 1 above), comprising: forming film layers of the display components above the base substrate (see figs.6 and 10); and 
forming the first polarizing film located in the first display area and the second polarizing film located in the second display area, on one side, facing away from the base substrate, of the display components (see figs.6 and 10); 
wherein the absorption axis direction of the first polarizing film is perpendicular to the absorption axis direction of the second polarizing film (see figs.6 and 10).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0033782 as applied to claim 1 above, and further in view of Ooishi CN 107209310A (See document 17264828_2022-03-03_CN_107209310_A_M.pdf).
Regarding claim 2, Wang does not explicitly disclose a first one-quarter wavelength phase difference film, disposed between the display components of the first display area and the first polarizing film; 
a second one-quarter wavelength phase difference film, disposed between the display components of the second display area and the second polarizing film; 
a first one-half wavelength phase difference film, disposed between the first one-quarter wavelength phase difference film of the first display area and the first polarizing film; and 
a second one-half wavelength phase difference film, disposed between the second one-quarter wavelength phase difference film of the second display area and the second polarizing film.
Ooishi discloses a display device, in at least fig.3, an one-quarter wavelength phase difference film (302) disposed between the display components (the display components of 301) and a polarizing film (304) (see fig.3); an one-half wavelength phase difference film (303) disposed between the one-quarter wavelength phase 
an angle (90°-θ33) between a slow axis direction (A33) of the first one-half wavelength phase difference film and the absorption axis direction of the first polarizing film is 15° (page 30, lines 16-17) for the purpose of having a circular polarizer functions as wideband area anti-reflection film for the display device (page 24, line 20).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an one-quarter wavelength phase difference film disposed between the display components and a polarizing film; an one-half wavelength phase difference film disposed between the one-quarter wavelength phase difference film and the polarizing film and an angle between a slow axis direction of the one-quarter wavelength phase difference film and the absorption axis direction of the polarizing film is 75°; an angle between a slow axis direction of the first one-half wavelength phase difference film and the absorption axis direction of the first polarizing film is 15° as taught by Ooishi in the stereoscopic display device of Wang in order to have a first one-quarter wavelength phase difference film, disposed between the display components of the first display area and the first polarizing film; a second one-quarter wavelength phase difference film, disposed between the display components of the second display area and the second polarizing film; a first one-half wavelength phase difference film, disposed between the first one-quarter wavelength phase difference film of the first display area and the first polarizing film; and a second one-half wavelength phase difference film, disposed between the second one-quarter 
Regarding claim 3, Wang does not explicitly disclose an angle between a slow axis direction of the first one-quarter wavelength phase difference film and the absorption axis direction of the first polarizing film is 75°; 
an angle between a slow axis direction of the second one-quarter wavelength phase difference film and the absorption axis direction of the second polarizing film is 75°; 
an angle between a slow axis direction of the first one-half wavelength phase difference film and the absorption axis direction of the first polarizing film is 15°; and 
an angle between a slow axis direction of the second one-half wavelength phase difference film and the absorption axis direction of the second polarizing film is 15°.
Ooishi discloses a display device, in at least fig.3, an angle (90°-θ32) between a slow axis direction (A32) of the one-quarter wavelength phase difference film and the absorption axis direction (A34) of the polarizing film is 75° (page 30, lines 17-18); 
an angle (90°-θ33) between a slow axis direction (A33) of the first one-half wavelength phase difference film and the absorption axis direction of the first polarizing film is 15° (page 30, lines 16-17) for the purpose of having a circular polarizer functions as wideband area anti-reflection film for the display device (page 24, line 20).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an angle between a slow axis 
an angle between a slow axis direction of the second one-quarter wavelength phase difference film and the absorption axis direction of the second polarizing film is 75°; 
an angle between a slow axis direction of the first one-half wavelength phase difference film and the absorption axis direction of the first polarizing film is 15°; and an angle between a slow axis direction of the second one-half wavelength phase difference film and the absorption axis direction of the second polarizing film is 15° for the purpose of having a circular polarizer functions as wideband area anti-reflection film for the display device.
Regarding claim 4, Wang does not explicitly disclose the first one-quarter wavelength phase difference film and the second one-quarter wavelength phase difference film each comprise a polymeric liquid crystal material; and 
the stereoscopic display device further comprises: 
a first optical alignment film, disposed between the display components of the first display area and the first one-quarter wavelength phase difference film; and 
a second optical alignment film, disposed between the display components of the second display area and the second one-quarter wavelength phase difference film;

Ooishi discloses a display device, in at least fig.3, the one-quarter wavelength phase different film comprises a polymeric liquid crystal material (page 8, lines 1-7 and page 10, lines 29-30 and page 29, lines 36-44) and an optical alignment film (alignment film/orientation film/oriented film, page 5, lines 24-25 and page 7, lines 24-30) disposed between the display components and the one-quarter wavelength phase difference film (see fig.3), and an alignment direction of the optical alignment film is the same as the slow axis direction of the one-quarter wavelength phase different film (page 7, lines 24-26 and page 9, lines 24-27) for the purpose of forming one-quarter wavelength phase difference film functions uniformly in a wide bandwidth (page 10, lines 29-30).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the one-quarter wavelength phase different film comprises a polymeric liquid crystal material and an optical alignment film  disposed between the display components and the one-quarter wavelength phase difference film, and an alignment direction of the optical alignment film is the same as the slow axis direction of the one-quarter wavelength phase different film as taught by Ooishi in the stereoscopic display device of Wang in order to have the first one-quarter wavelength phase difference film and the second one-quarter wavelength phase difference film each comprise a polymeric liquid crystal material; and the stereoscopic display device further comprises: a first optical alignment film, disposed between the display components of the first display area and the first one-quarter wavelength phase difference film; and a second optical alignment film, disposed 
Regarding claim 5, Wang does not explicitly disclose the first one-half wavelength phase difference film and the second one-half wavelength phase difference film each comprise a polymeric liquid crystal material; and the stereoscopic display device further comprises: 
a third optical alignment film, disposed between the first one-quarter wavelength phase difference film of the first display area and the first one-half wavelength phase difference film; and 
a fourth optical alignment film, disposed between the second one-quarter wavelength phase difference film of the second display area and the second one-half wavelength phase difference film; 
wherein an alignment direction of the third optical alignment film is perpendicular to an alignment direction of the fourth optical alignment film.
Ooishi discloses a display device, in at least fig.3, the one-half wavelength phase different film comprises a polymeric liquid crystal material (page 8, lines 1-7 and page 10, lines 29-30 and page 29, lines 36-44) and an optical alignment film (alignment film/orientation film/oriented film, page 5, lines 24-25 and page 7, lines 24-30) disposed between the one-quarter wavelength phase difference film and the one-half wavelength phase difference film (see fig.3), and an alignment direction of the optical alignment film 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the one-half wavelength phase different film comprises a polymeric liquid crystal material and an optical alignment film disposed between the one-quarter wavelength phase difference film and the one-half wavelength phase difference film, and an alignment direction of the optical alignment film is the same as the slow axis direction of the one-half wavelength phase different film as taught by Ooishi in the stereoscopic display device of Wang in order to have the first one-half wavelength phase difference film and the second one-half wavelength phase difference film each comprise a polymeric liquid crystal material; and the stereoscopic display device further comprises: a third optical alignment film, disposed between the first one-quarter wavelength phase difference film of the first display area and the first one-half wavelength phase difference film; and a fourth optical alignment film, disposed between the second one-quarter wavelength phase difference film of the second display area and the second one-half wavelength phase difference film; wherein an alignment direction of the third optical alignment film is perpendicular to an alignment direction of the fourth optical alignment film for the purpose of forming one-half wavelength phase difference film functions uniformly in a wide bandwidth.


6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0033782 in view of Ooishi CN 107209310A (See document 17264828_2022-03-03_CN_107209310_A_M.pdf) as applied to claim 5 above, and further in view of Lee US 2017/0293058.
Regarding claim 6, Wang discloses the polarizing film disposed on the one-half wavelength phase difference film (see fig.3).
Wang in view of Ooishi does not explicitly disclose the first polarizing film comprises dichroic dyes and polymeric liquid crystal mixtures, and the second polarizing film comprises dichroic dyes and polymeric liquid crystal mixtures; and 
the stereoscopic display device further comprises: 
a fifth optical alignment film, disposed between the first one-half wavelength phase difference film of the first display area and the first polarizing film; and 
a sixth optical alignment film, disposed between the second one-half wavelength phase difference film of the second display area and the second polarizing film; 
wherein an alignment direction of the fifth optical alignment film is perpendicular to an alignment direction of the sixth optical alignment film.
Lee discloses a display device, in at least fig.1, the polarizing film (101 and 102) comprises dichroic dyes and polymeric liquid crystal mixtures (101, para.38), an optical alignment film (101, para.38) disposed behind the dichroic dyes and polymeric liquid crystal mixtures (see fig.1), and an alignment direction of the optical alignment film forming the absorption axis direction of the polarizing film (para.38) for the purpose of reducing the manufacturing cost and light weight thinning of the polarizing film (Abstract and para.51).

a fifth optical alignment film, disposed between the first one-half wavelength phase difference film of the first display area and the first polarizing film; and a sixth optical alignment film, disposed between the second one-half wavelength phase difference film of the second display area and the second polarizing film; wherein an alignment direction of the fifth optical alignment film is perpendicular to an alignment direction of the sixth optical alignment film for the purpose of reducing the manufacturing cost and light weight thinning of the polarizing film.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0033782 as applied to claim 1 above, and further in view of Son US 2014/0191203.
Regarding claims 8 and 9, Wang does not explicitly disclose a pixel defining layer configured to separate the display components; wherein the pixel defining layer 
Son discloses a display device, in at least figs.1A-2, a pixel defining layer (300) configured to separate the display components (113); wherein the pixel defining layer comprises: shading parts (300), each located at a position between a pair of adjacent the first and second display areas (see fig.1A and 2), and the shading parts comprise black resin materials (para.80) for the purpose of absorbing the visible light (para.80) and increasing the contrast and the structural strength of the display device (para.85).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pixel defining layer configured to separate the display components; wherein the pixel defining layer comprises: shading parts, each located at a position between a pair of adjacent the first and second display areas, and the shading parts comprise black resin materials as taught by Lee in the stereoscopic display device of Wang for the purpose of absorbing the visible light and increasing the contrast and the structural strength of the display device.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0033782 as applied to claim 10 above, and further in view of Ooishi CN 107209310A (See document 17264828_2022-03-03_CN_107209310_A_M.pdf).
Regarding claims 11 and 12, Wang does not disclose after the film layers of the display components are formed above the base substrate, and before the first polarizing film located in the first display area and the second polarizing film located in the second 
Ooishi discloses a method for manufacturing a display device, in at least fig.3, after the film layers of the display components (the display components of 301) are formed above the base substrate (the base substrate of 301), and before the polarizing film (304) is formed on the side, facing away from the base substrate, of the display components, the method further comprises: coating a first optical alignment layer (alignment film/orientation film/oriented film, page 7, lines 31-34) over the display components (see fig.3); performing a photo-alignment process for the first optical alignment layer located in the display area to form a first optical alignment film (page 7, lines 31-34); an alignment direction of the first optical alignment film is the same as the slow axis direction of the one-quarter wavelength phase different film (page 7, lines 24-26 and page 9, lines 24-27); and coating polymeric liquid crystal materials (page 8, lines 1-7 and page 10, lines 29-30 and page 29, lines 36-44) over the first optical alignment film, and curing the polymeric liquid crystal materials to form an one-quarter wavelength phase difference film (302)(page 8, lines 9-21), and after the one-quarter wavelength phase difference film is formed, and before the polarizing film is formed on the side, facing away from the base substrate, of the display components, the method further comprises: coating a second optical alignment layer (alignment film/orientation film/oriented film, page 7, lines 31-34) over the one-quarter wavelength phase difference film; performing a photo-alignment process for the second optical alignment layer located in the display area to form a second optical alignment film (page 7, lines 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have after the film layers of the display components are formed above the base substrate, and before the polarizing film is formed on the side, facing away from the base substrate, of the display components, the method further comprises: coating a first optical alignment layer  over the display components; performing a photo-alignment process for the first optical alignment layer .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0033782 in view of Ooishi CN 107209310A (See document 17264828_2022-03-03_CN_107209310_A_M.pdf) as applied to claim 5 above, and further in view of Lee US 2017/0293058.
Regarding claim 13, Wang does not explicitly disclose after the first one-half wavelength phase difference film and the second one-half wavelength phase difference film are formed, and before the first polarizing film located in the first display area and the second polarizing film located in the second display area are formed on the side, facing away from the base substrate, of the display components, the method further comprises: coating a third optical alignment layer over the first one-half wavelength phase difference film and the second one-half wavelength phase difference film; performing a photo-alignment process for the third optical alignment layer located in the first display area to form a fifth optical alignment film; and performing another photo-
Ooishi discloses a method for manufacturing a display device, in at least fig.3, after the one-half wavelength phase difference film is formed, and before the polarizing film located in the display area is formed on the side, facing away from the base substrate, of the display components, the method further comprises: forming the polarizing film over the first one-half wavelength phase difference film for the purpose of forming a polarizing film.
Lee discloses a method for manufacturing a display device, in at least fig.1, coating a third optical alignment layer (102); performing a photo-alignment process for the third optical alignment layer to form a third optical alignment film (para.38 and 39); an alignment direction of the optical alignment film forming the absorption axis direction of the polarizing film (para.38); and the forming the polarizing film (101 and 102) comprises: coating dichroic dyes and polymeric liquid crystal mixtures (101, para.38) over the third optical alignment film (102), and curing the dichroic dyes and polymeric liquid crystal mixtures to form the polarizing film (para.38) for the purpose of forming a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have after the one-half wavelength phase difference film is formed, and before the polarizing film located in the display area is formed on the side, facing away from the base substrate, of the display components, the method further comprises: forming the polarizing film over the first one-half wavelength phase difference film for the purpose of forming a polarizing film, coating a third optical alignment layer; performing a photo-alignment process for the third optical alignment layer to form a third optical alignment film; an alignment direction of the optical alignment film forming the absorption axis direction of the polarizing film; and the forming the polarizing film comprises: coating dichroic dyes and polymeric liquid crystal mixtures over the third optical alignment film, and curing the dichroic dyes and polymeric liquid crystal mixtures to form the polarizing film as taught by Ooishi and Lee in the method for manufacturing the stereoscopic display device of Wang in order to have after the first one-half wavelength phase difference film and the second one-half wavelength phase difference film are formed, and before the first polarizing film located in the first display area and the second polarizing film located in the second display area are formed on the side, facing away from the base substrate, of the display components, the method further comprises: coating a third optical alignment layer over the first one-half wavelength phase difference film and the second one-half wavelength phase difference film; performing a photo-alignment process for the third optical alignment layer located in the first display area to form a fifth optical alignment film; and .

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0033782 as applied to claim 10 above, and further in view of Son US 2014/0191203.
Regarding claim 14, Wang does not explicitly disclose forming shading parts above the base substrate by using black resin materials, each located at a position between a pair of adjacent the first and second display areas.
Son discloses a method for manufacturing a display device, in at least figs.1A-2, forming shading parts (300) above the base substrate (100) by using black resin materials (para.80), each located at a position between a pair of adjacent the first and second display areas (see fig.1A and 2) for the purpose of absorbing the visible light 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forming shading parts above the base substrate by using black resin materials, each located at a position between a pair of adjacent the first and second display areas as taught by Lee in the method for manufacturing the stereoscopic display device of Wang for the purpose of absorbing the visible light and increasing the contrast and the structural strength of the display device.

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liang CN 110471212A (US 2021/0063824)(figs.1-3, 6-7, 10 and 11) can be a primary reference as well which can be overcome by filling English translation of CN201910464278.7. 
Li CN105742319A (provided in the IDS filed on 07/28/2021, fig.3 discloses both one-quarter wavelength phase difference film and one-half wavelength phase difference film made with polymeric liquid crystal material with an optical alignment film).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/           Primary Examiner, Art Unit 2871